Case 7:19-cv-03850-VB Document 78 Filed 03/19/21 Page 1of1

UNITED STATES DISTRICT COURT ee
SOUTHERN DISTRICT OF NEW YORK. a SS Y
PERRY CUTTINO, on mmmccn gs | Coc
Plaintiff, rn :
Vv. : Be ee NPG a
eee
DUTCHESS COUNTY COMMUNITY : ORDER
COLLEGE ASSOCIATION, INC.; ——_
DUTCHESS COUNTY COMMUNITY
COLLEGE; PAMELA EDINGTON;
BRIDGETTE ANDERSON; DUTCHESS
COUNTY, NEW YORK; and JOHN DOES 1-
10,

 

19 CV 3850 (VB)

Defendants.

 

 

- =---X
As discussed at a status conference held today in this matter and attended by counsel for
all parties, itis HEREBY ORDERED:
1. Plaintiff's counsel must file any motion to withdraw as attorney of record, in
accordance with Local Civil Rule 1.4, by April 2, 2021. Plaintiff's counsel must file his motion
to withdraw as counsel of record on the docket. If appropriate, plaintiff's counsel may fax to

chambers sensitive documents for in camera review.

 

3. All other deadlines are stayed pending the Court’s resolution of plaintiff's
counsel’s forthcoming motion to withdraw as counsel of record.
5. The Court will not extend any deadlines set forth herein.

Dated: March 19, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
